           Entered on Docket October 1, 2019

                                                                    Submitted But not Entered.
 1
                                                                   _____________________
 2                                                                 Christopher M. Alston
                                                                   U.S. Bankruptcy Judge
 3                                                                  (Dated as of Entered on Docket date above)

      ORDER NOT ENTERED: The order fails to include a preamble that states how the matter came before the
 4
      Court and the basis for granting the requested relief. Further, the Bankruptcy Code section upon which the
      motion is based does not provide that liens may be declared null and void. 11 U.S.C. sec. 522(f)(1).
 5

 6
     _________________________________________________________________
                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7
                           WESTERN DISTRICT COURT OF WASHINGTON
 8

 9   Re:
                                                             In Chapter 7 Proceeding
10                                                           No. 19-11173-CMA

11   Terri Hoefs                                             ORDER AVOIDING
                          Debtor(s)                          JUDGMENT LIEN(S)
12                                                           OF PRIMESOURCE
                                                             CREDIT UNION AND
13                                                           RENTON COLLECTIONS
     ______________________________
14

15

16
        It is ORDERED that the judgment liens of the following creditors be and hereby declared
17
     null and void with respect to the property commonly known as 19476 SE 266th St., Covington,
18

19
     WA 98042:

20           (A)     Primesource Credit Union vs Terri Hoefs, King County Superior Court, State of

21                       Washington, Case No. 16-2-18019-1, filed July 29 2016, in the amount of
22                       approximately $8,245.00.
23

24

25




      Case 19-11173-CMA            Doc 59     Filed 10/01/19      Ent. 10/01/19 11:47:53            Pg. 1 of 2
                                                                   Submitted But not Entered.
 1          (B)      Renton Collections, Inc. vs Terri Hoefs, King County District Court, State of
 2
                        Washington, Case No. 16210274, filed March 31, 2016, in the amount of
 3
                        approximately $716.00.
 4

 5

 6                                          /// end of order ///
 7
     Presented by:
 8
                                                 :
     /s/Ellen Ann Brown
 9   ELLEN ANN BROWN WSB#27992
     Attorneys for Debtor(s)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




      Case 19-11173-CMA         Doc 59     Filed 10/01/19      Ent. 10/01/19 11:47:53     Pg. 2 of 2
